Opinion by
Oblady, J.,
The plaintiff was injured on a public highway, being thrown down by a runaway steer which had escaped from the control of the defendant while being driven, with three others, from the farm on which they were reared to the slaughter house of the defendant. The statement in this action of trespass avers that the defendant .... had the care and management of a certain ox, which before and at the time of plaintiff’s injury “ was wild and vicious, and it was then unsafe and improper to drive, or permit, or suffer said ox to go over or through any public highway, without causing or procuring the same to be tied down or confined, or otherwise secured, so as to prevent said ox from doing mischief or damage to any person or persons passing along or being on such highway; of all of which the defendant before and at the time of the grievances hereinbefore mentioned had notice and that the defendant negligently by himself and servants drove and allowed the ox to run at large without being under proper control.”
It is contended that the plaintiff cannot recover because the statement averred knowledge on the defendant’s part of the vicious character of the steer when he undertook to drive it along the highway, and that the proof failed to show any such knowledge. This is too critical a view to take of the statement, as it also averred notice that the steer was wild and vicious “before and at the time of the grievances.” The case was tried on the theory that the defendant was negligent in not taking due precautions against the naturally to be anticipated acts of a wild and vicious steer while it was in his care. The first point submitted by the defendant was as follows: “ The plaintiff having failed to show that the defendant had notice of any vicious disposition on the part of the animal that caused the injury prior *598to the defendant’s having taken possession of the same, the latter is not liable, unless he was guilty of carelessness or negligence in the handling and management of the steer after the same broke away,” which was affirmed by the court without any qualification, and which required the submission of the case to a jury. It was left to that body in an impartial and adequate charge, in which the trial judge said: “ The whole question turns upon whether or not the defendant, or those acting for him, did all that was reasonable and proper after the steer manifested that it was wild and perhaps dangerous — did all that they could to get him under control and to take him to some place of safety.” With the conflict of testimony and the contradictory statements of some of the witnesses we have nothing to do, as they were properly submitted to the only tribunal authorized by the law to dispose of them.
The judgment is affirmed.